        Case 1:21-cr-00006-TJK Document 35 Filed 08/22/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA :
                         :
    v.                   : CRIMINAL NO. 21cr0006 (TJK)
                         :
DOUGLAS AUSTIN JENSEN,   :
    Defendant.           :


     RESPONSE TO GOVERNMENT’S MOTION TO REVOKE BOND

      Douglas Jensen, by and through his attorney, Christopher M. Davis,

respectfully submits the following response to the government’s motion.

      1. Mr. Jensen concedes that he was in violation of his pre-trial release

conditions by accessing program(s) being streamed from the internet. Though his

wife may have been less than clear on the distinction between “direct versus

indirect” access to the internet, Mr. Jensen knew that this was not allowed and is

prepared to accept the consequences of his actions.

      2. By way of clarification, the iPhone that was in Jensen’s garage steaming

to a blue tooth radio was in fact an iPhone his daughter had been using. The

daughter recently obtained a replacement iPhone and the one in the garage had

been reset to its factory default setting (password 0000). It was going to be

returned to a co-worker of the mother. Actually, the phone was to have been

returned to the co-worker on the evening of the day it was seized.
          Case 1:21-cr-00006-TJK Document 35 Filed 08/22/21 Page 2 of 4




       3. Jensen had been working in the yard that week, cutting down a large tree.

It was exceptionally hot, and he would go into the garage to cool down. While in

there, he would listen to the radio.

       4. Although there is no excuse for violating this internet prohibition

condition of release, it should be noted that Mr. Jensen is compliant with every

other condition of release. He has remained in his “electronic” place of

confinement, abstained from drug use, and attended all appointments as directed by

Pre-Trial Services. He has a mental health evaluation scheduled this Friday,

August 27, 2021. No doubt, his urge to access the internet will be a topic of

discussion. 1

       5. Mr. Jensen takes issue with the government’s representation that his

actions endanger the community. Mr. Jensen did not post over social media, nor

did he act on or encourage anyone to accept conspiracy theories. And perhaps

most important, he remains compliant with all other conditions of release. His

violation, though a serious misplacement of this Court’s trust, was not an action

that in any way endangers the community.




1 The condition of no internet access is really to ensure Mr. Jensen does not become overly influenced
by conspiracy theories circulating on the internet. It is not internet access that the government is
worried about, it is misinformation that could influence Jensen to engage in conduct similar to what
occurred on January 6. However, he remains on GPS monitoring and any violation of that condition
is immediately known by Pre-Trial Services.
          Case 1:21-cr-00006-TJK Document 35 Filed 08/22/21 Page 3 of 4




        6.. Mr. Jensen asks this Court to give him another chance. He will comply

with his release condition to be evaluated and will further comply with any

recommended mental health treatment plan. He asks this Court to consider

imposing a sanction short of revocation and incarceration pending trial. If a drug

abuser relapses, there is typically a sanction protocol in place to help the person

deal with his/her substance abuse issues.2 Mr. Jensen requests that this Honorable

Court treat his violation is a similar manner.

        WHEREFORE, Mr. Jensen asks this Court to accept his apology and allow

him to remain in home incarceration, with a sanction, if this Court deems such is

appropriate.

                                                Respectfully submitted,

                                                _              /s/_____________
                                                Christopher M. Davis #385582
                                                Counsel for Douglas Jensen

                                                Davis & Davis
                                                1350 Connecticut Avenue, NW
                                                Suite 202
                                                Washington, DC 20036
                                                202.234.7300


                                CERTIFICATE OF SERVICE
        I hereby certify that a copy of this motion was served upon all counsel of


2Typically, a positive drug test results in a sanction, but not revocation. A first violation usually
results in a warning and a referral for treatment, while a second violation results in incarceration for
some period of time. Rarely does a first relapse result in revocation and incarceration pending trial.
        Case 1:21-cr-00006-TJK Document 35 Filed 08/22/21 Page 4 of 4



record via the Court’s CM/ECF System on this 22nd day of August 2021.

                                    _________/s/____________________
                                    Christopher M. Davis
